DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 03-28-22.
Claims 2, 5-9, 11-20, 22-23 and 25-26 are canceled.
Claims 27-33 are added.


Election/Restrictions
This newly amended application contains claims directed to the following patentably distinct species as follows:
Species I depicted in Claims 27,
Species II depicted in Claims 28,
Species III depicted in claim 31-33.
The species are independent or distinct because claims to the different speciesrecite the distinct and mutual exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record; 
For example, the limitations of wherein only said first die contains said Through Via(s), in claim 27 of Species I, which is contradicted by claims 28 and 31-33 of Species II and III; 
the limitations of wherein only said first die and said second die contains said Through Via(s), in claim 28 of Species II, which is contradicted by claim 27 and 31-33 of Species I and III; and 

wherein said Through Via(s) pass through only the die stack, in claims 31-33 of Species III, which is contradicted by claim 27 and 28 of Species I and II.
There is an examination and search burden for these patentably distinct species. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely (in this case, would not) be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 8:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848